Citation Nr: 0512674	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic cervical spine 
disorders.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 and August 1976 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

Cervical spondylosis with myelopathy, to include degenerative 
disk disease (DDD) and post-fusion residuals, were not 
present until many years after service, and are not related 
to any incident during service.  


CONCLUSION OF LAW

Chronic disorders of the cervical spine, to include cervical 
spondylosis with myelopathy and DDD with post-fusion 
residuals, were not incurred in or aggravated by the 
veteran's active duty service, and DDD in the cervical spine 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA letter was sent 
to the veteran in March 2001, prior to the denial of service 
connection for cervical spondylosis with myelopathy.  The 
November 2003 SOC also discussed the regulations as set out 
by VCAA 2000 to some degree.  The March 2001 VCAA letter 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, to include 
those considered by the Social Security Administration when 
making a decision in the veteran's favor in 2001, and 
statements from the veteran and a fellow serviceman.  VA made 
all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  The 
Board notes that a VA examination was conducted in October 
2003 to specifically obtain an opinion as to whether there 
was a nexus between the veteran's cervical spine condition 
and his alleged inservice injury.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DDD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

The issue before the Board is entitlement to service 
connection for chronic cervical spine disorders, to include 
spondylosis with myelopathy and DDD and status post-fusion 
residuals.  The veteran contends that he initially hurt his 
neck during service when he fell off of a net while on an 
obstacle course.  He asserts that he was treated in service 
and that X-rays were accomplished at the Ft. Riley Army 
Hospital in 1977.  Of record is a statement of record from a 
fellow serviceman which attests to the fact that the veteran 
fell on his head and neck during a training exercise in 1977.  
This statement was added to the record in October 2003.  In 
numerous statements of record, the veteran asserts that some 
of his medical records are missing.  

A review of the claims file is negative for inservice injury 
as described above.  The record includes a separation 
examination dated in 1980.  It is noted that the veteran 
reported no history of recurrent back pain.  

Postservice records reflect, however, that the claimant was 
seen in October 1980 with complaints of pain in the neck and 
shoulder.  This was described as long-standing.  Physical 
examination was normal, and X-rays were interpreted as 
normal.  There was no neurological deficit, and the veteran 
exhibited full range of motion.  

Additional private and VA treatment records are of record.  
They  reflect that the veteran was seen for cervical spine 
complaints in recent years.  For example, he was seen at a VA 
facility in 2000 for pain in the left arm and shoulder that 
had been present for two to three weeks.  He was referred for 
neurosurgical evaluation, and in June 2000, it was noted that 
the veteran had a 3 week history of pain in the left upper 
extremity.  A private record dated in 2000 shows that the 
veteran was wearing a neck brace.  VA records show that the 
veteran underwent a cervical diskectomy and fusion at C5-6 
levels due to a ruptured disk in July 2000.  Post surgery, he 
continued to have neck and upper extremity pain.  

The Social Security Administration (SSA) determined in a 2001 
decision that the veteran's condition, to include his 
cervical spine disability, warranted disability benefits.  

In 2003, the Board requested an opinion from a specialist as 
to the etiology of the veteran's cervical spine disorders.  
The veteran was examined in October 2003, and the report of 
that exam reflects that the doctor reviewed the entire 
medical record in order to form his opinion.  

The examiner noted that there was no mention in any of the 
records of any long-standing neck pain or of the alleged 
injury in 1977.  He also noted that the veteran had undergone 
neck surgery.  The veteran's work history included work with 
sheet metal.  X-rays showed post-surgical changes associated 
with solid fusion of C5-6 with accompanying slight 
subluxation at C4-5 level with disc narrowing and spur 
formation at C6-7 and C7-T1.  The diagnoses were degenerative 
disc disease (DDD) of the cervical spine with post-fusion 
residuals.  

The examiner opined that it was not at least as likely as not 
that the veteran's cervical disk disease and fusion were 
related to any documented injury or medical condition that 
occurred during active service.  The examiner noted that the 
veteran had an alleged fall on the back and neck in 1977.  
However, he asserted that if this injury had produced the 
disc rupture, the veteran would have experienced a 
significant degree of pain which would have required medical 
treatment between the 1977 and the 1980 entry.  The examiner 
noted that the 1980 entry indicated no history of trauma.  
Additionally, he pointed out that the veteran was able to 
work as sheet metal worker until 1999.  He pointed out that 
there was no evidence of medical attention from discharge 
until presentation in 2000 for a painful neck condition, and 
that the neurological entries from that time period failed to 
mention any long-term chronic cervical dysfunction.  
Additionally, there was no evidence of atrophy present.  If 
this had been a long-standing disk problem (rupture), from 
1977, requiring surgery, "one would expect to see some 
degree of atrophy and reflex loss."  The veteran concluded 
that after considering the total medical evidence, it was 
more likely that than not that the veteran's cervical spine 
condition was related to some etiology other than active 
military duty.  

After reviewing the evidence, the Board agrees with the 
specialist's opinion.  The evidence of record simply does not 
reflect that a chronic cervical spine condition existed until 
many years (approximately 20) after service.  Thus, it is 
concluded that the veteran's current cervical spine 
spondylosis with myelopathy and DDD with post-fusion 
residuals were not present until many years after service, 
and are not etiologically or causally related to active duty 
or any incident therein.  

While the veteran asserts that some of his service medical 
records are missing, the Board notes that the claims file 
includes evidence of numerous attempts to obtain the 
veteran's inservice treatment records.  The response from the 
service department as recently as 2003 reflects that no 
additional records exist.  

To the extent that the veteran (and others) have offered 
their own theories that his current cervical spine 
spondylosis with myelopathy and DDD with post-fusion 
residuals are related to an alleged inservice injury, their 
mere contentions, no matter how well meaning, will not 
support his claim.  They are is competent as lay people to 
report on that which they have personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran (or others who provided 
statements) have specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Additionally, the Board notes that the veteran has asserted 
that there are errors in the record.  For example, in his 
November 2003 statement, the veteran contended that he never 
said that he was not treated during service at the time of 
the alleged injury as reported by the VA examiner in his 
October 2003 report.  What he said was that he did not 
receive an MRI or surgical treatment.  He distinctly recalls 
that his cervical spine was X-rayed.  He again asserted that 
some of his service medical records are missing.  

The Board points out that even assuming that the veteran fell 
on his head and back during service as he alleges and as 
corroborated by a fellow serviceman's statement, there is 
nothing in the record that would suggest that the veteran 
incurred a chronic cervical spine injury at that time.  Post 
service treatment in 1980 is noted, but findings at the time 
were negative, and it was many, many years later, before a 
chronic spine condition was diagnosed.  There is no 
continuity of record of treatment for cervical spine 
complaints for approximately twenty years.  Simply put, there 
is no objective evidence of record that suggests that the 
veteran had a chronic cervical spine condition until many 
years after service.  

Accordingly, the Board finds that disorders of the cervical 
spine, to include spondylosis with myelopathy, DDD and post-
fusion residuals, were not incurred in or aggravated by 
service, and degenerative changes may not be presumed to have 
been incurred in service.  

In making this decision, the Board carefully considered the 
entirety of the record, including the records received from 
SSA and its decision to grant disability benefits.  The Board 
notes, however, that it is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991). 




ORDER

Entitlement to service connection for cervical spondylosis 
with myelopathy and DDD and status post-fusion residuals is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


